Digitally signed by
                                                                          Reporter of Decisions
                        Illinois Official Reports                         Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.06.28
                                                                          09:43:45 -05'00'




                     People v. Byrd, 2017 IL App (2d) 140715



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            FRANKLIN T. BYRD, Defendant-Appellant.



District & No.     Second District
                   Docket No. 2-14-0715



Filed              April 27, 2017
Rehearing denied   June 7, 2017



Decision Under     Appeal from the Circuit Court of Winnebago County, No.
Review             09-CF-1537; the Hon. John S. Lowry, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Thomas A. Lilien, and Ronald C. White, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M.
                   Bauer and Diane L. Campbell, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE SCHOSTOK delivered the judgment of the court, with
                   opinion.
                   Justices Jorgensen and Spence concurred in the judgment and opinion.
                                                OPINION

¶1         Defendant, Franklin T. Byrd, appeals from the judgment of the circuit court of Winnebago
       County, sentencing him to an aggregate prison term of 86 years on his convictions of
       intentional first-degree murder (720 ILCS 5/9-1(a)(1) (West 2008)) and armed robbery (720
       ILCS 5/18-2(a)(4) (West 2008)). He contends that the trial court abused its discretion in
       refusing to seat a potential juror as a remedy for a violation of Batson v. Kentucky, 476 U.S. 79
       (1986), and in imposing the sentence. Because the court did not abuse its discretion in refusing
       to seat the juror or in imposing the sentence, we affirm.

¶2                                           I. BACKGROUND
¶3         During jury selection, the State exercised peremptory challenges on three
       African-American potential jurors (Nos. 1, 21, and 22). Following the challenges, defendant
       requested a hearing pursuant to Batson.
¶4         At the outset of the hearing, in chambers, the State noted that jurors 21 and 22 had not been
       excused and were still in the courtroom. The trial court responded that going into the
       courtroom to excuse the two jurors would draw unnecessary attention. Because juror 1 had
       been peremptorily challenged earlier that day, the court had already excused juror 1.
¶5         The trial court ruled that defendant did not make a prima facie case of purposeful
       discrimination as to either juror 1 or juror 22. As to juror 21, however, the court found that
       defendant made a prima facie case.
¶6         The State then offered its race-neutral explanation for challenging juror 21, stating that the
       juror’s brother had been arrested for a drug crime and the juror had visited him in jail. The
       State maintained that the juror would closely identify with the defendant’s sister, who had
       visited the defendant in jail. The State added that, when it questioned juror 21, she appeared to
       be defensive, in that she “had her brows knitted” and “had her arms crossed” in reaction to
       being asked whether the criminal justice system had been fair to her brother.
¶7         Before the trial court ruled regarding juror 21, the State commented that “there’s no
       remedy [for] a Batson violation.” When the court asked defense counsel if she had any
       response to the State’s comment, she responded only that she “[thought] the Court [had] the
       ultimate discretion whether or not to allow the State to use a peremptory challenge to ensure
       someone a fair trial.”
¶8         Before ruling on the Batson issue, the trial court gave all of the potential jurors a 15-minute
       break. After the jurors returned to the courtroom, the court excused jurors 21 and 22.
       Defendant did not object to the court excusing juror 21.
¶9         Upon returning to chambers, the trial court stated that it was rejecting the State’s
       race-neutral explanation for challenging juror 21 and found a Batson violation. In doing so, the
       court noted that it did not observe juror 21 cross her arms or be antagonistic or hostile toward
       the State. The court added that, although juror 21 might not have completely understood the
       State’s questions, the court did not interpret that as animus or hostility.
¶ 10       The State then stated that it misspoke when it earlier told the court that there was no
       remedy for a Batson violation. The State explained that it had found an Illinois case stating that
       when there is a Batson violation “the proper remedy would be to impanel the juror.” When the


                                                    -2-
       court asked defense counsel to respond, she stated that the State had accepted white jurors
       whom she had seen crossing their arms and “[t]hat’s the only other thing [she would] add.”
¶ 11        The trial court then discharged the entire jury pool. Defendant did not object or request that
       juror 21 be seated. The court then stated that it had “declared a mistrial without prejudice.”
       After ruling on various motions in limine and other matters, the court asked defense counsel if
       she had anything else, and she responded no.
¶ 12        The following morning, the trial court reminded the parties that it had discharged the
       previous jury pool and declared a mistrial and that a new jury pool was ready. The court then
       noted that defendant had just handed it a motion to seat juror 21. In support of the motion,
       defense counsel asked that the jury commission be directed to recall juror 21 so that she could
       be seated. When asked for any authority for doing so, defense counsel referred to Batson. She
       added that the State had misinformed the court that it was not allowed to reinstate juror 21 and
       then, only after the court had excused the juror, the State had advised the court that it could seat
       her.
¶ 13        The State responded that defendant never objected when the court declared the mistrial.
       The State urged that, because defendant had essentially acquiesced in the mistrial, it was too
       late for him to object. The State noted that, when the court asked defense counsel if she wanted
       to say anything about the appropriate remedies for a Batson violation, she did not respond. The
       State added that one of the possible remedies was to discharge the jury pool.
¶ 14        The trial court denied defendant’s motion to seat juror 21. In doing so, the court stated that,
       if defendant could provide any authority for seating juror 21, it would reconsider its decision.
       The record does not indicate that defendant ever did so.
¶ 15        After the trial court denied the motion to seat juror 21, defendant immediately moved to
       dismiss the case, contending that the Batson violation, combined with the State’s
       misrepresentation regarding the lack of potential remedies for that violation, resulted in the
       denial of his right to have a fair representation of his race on the jury. The trial court denied the
       motion to dismiss.
¶ 16        Following a jury trial, defendant was found guilty but mentally ill of intentional
       first-degree murder (720 ILCS 5/9-1(a)(1) (West 2008)), guilty but mentally ill of felony
       (armed robbery) first-degree murder (720 ILCS 5/9-1(a)(3), 18-2(a)(4) (West 2008)), and
       guilty but mentally ill of armed robbery involving the discharge of a firearm that caused death
       (720 ILCS 5/18-2(a)(4) (West 2008)), all arising out of the shooting death of his mother. The
       jury also found that, in committing first-degree murder, defendant discharged a firearm that
       caused death (730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2008)), the murder was accompanied by
       exceptionally brutal or heinous behavior indicative of wanton cruelty (720 ILCS
       5/5-8-1(a)(1)(b) (West 2008)), and the murder was committed in a cold, calculated,
       premeditated manner pursuant to a preconceived plan, scheme, or design to take a human life
       (720 ILCS 5/9-1(b)(11) (West 2008)). The trial court entered judgment on the intentional
       murder and armed-robbery convictions and vacated the felony murder conviction.
¶ 17        At sentencing, the court stated that it had considered the trial evidence, the presentence
       investigation report, defendant’s history, character and attitude, the arguments, defendant’s
       allocution, the victim impact statement, the statutory factors, and the circumstances of the
       offense. The court noted that it had considered all relevant aggravating and mitigating factors
       and stated that it would comment on some of those. In discussing the mitigating factors, the
       court found, based on defendant’s demeanor, attitude, sincerity, remorse, and behavior after

                                                     -3-
       returning from treatment with the Department of Human Services, that defendant was on the
       road to rehabilitation and was unlikely to reoffend. Accordingly, the court gave weight to that
       factor. The court commented that it was very familiar with defendant’s mental health history
       and that it gave weight to defendant’s being intellectually disabled.
¶ 18       Having balanced the mitigating factors with the seriousness of the offense, the trial court
       sentenced defendant to 30 years’ imprisonment for intentional first-degree murder, plus the
       mandatory 25-year add-on penalty for defendant’s having discharged a firearm causing death
       (see 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2008)). The court imposed a mandatory consecutive
       sentence for armed robbery of 6 years’ imprisonment plus the mandatory 25-year add-on for
       the discharge of a firearm causing death during the armed robbery (see 720 ILCS 5/18-2(a)(4)
       (West 2008)). The court noted that, although it was authorized to impose an extended-term
       sentence, as a matter of discretion, it would not do so. Thus, the aggregate sentence totaled 86
       years in prison.
¶ 19       Defendant filed a motion to reconsider his sentence. In denying that motion, the trial court
       reiterated that it had considered and given weight to defendant’s mental illness. Defendant, in
       turn, filed a timely notice of appeal.

¶ 20                                            II. ANALYSIS
¶ 21       On appeal, defendant contends that (1) the trial court abused its discretion in discharging
       the first jury pool and refusing to seat juror 21 as a remedy for the Batson violation; (2) the trial
       court abused its discretion in entering judgment on the intentional murder verdict, as opposed
       to the felony murder verdict, because that opened the door to imposing the mandatory 25-year
       add-on for the armed robbery conviction; and (3) the trial court abused its discretion in
       imposing a 30-year prison sentence for first-degree murder.
¶ 22       We first address the Batson issue. It is well established that the State’s use of a peremptory
       challenge to exclude a potential juror solely because of the juror’s race violates a defendant’s
       fourteenth amendment right to equal protection. People v. Crawford, 2013 IL App (1st)
100310, ¶ 102 (citing Batson, 476 U.S. at 84). In assessing such a claim, the trial court must
       apply a three-step procedure. Crawford, 2013 IL App (1st) 100310, ¶ 102. First, the court must
       determine whether the defendant has made a prima facie showing that the State exercised a
       peremptory challenge based on race. Crawford, 2013 IL App (1st) 100310, ¶ 102. Second, if
       the defendant makes the prima facie showing, the burden shifts to the State to offer a
       race-neutral explanation for striking the particular juror. Crawford, 2013 IL App (1st) 100310,
       ¶ 102. Although the State must offer a comprehensible reason, the explanation need not be
       persuasive or even plausible, so long as it is not inherently discriminatory. Crawford, 2013 IL
       App (1st) 100310, ¶ 102. Third, the court must determine whether the defendant carried his
       burden of proving purposeful discrimination. Crawford, 2013 IL App (1st) 100310, ¶ 102.
¶ 23       The trial court has a pivotal role in evaluating a Batson claim, as race-neutral reasons will
       often involve an assessment of the prosecutor’s credibility and the juror’s demeanor.
       Crawford, 2013 IL App (1st) 100310, ¶ 103. Because such determinations are uniquely within
       a trial court’s province, a reviewing court must defer to the trial court, absent exceptional
       circumstances, and must uphold the trial court’s ruling unless it is clearly erroneous. Crawford,
       2013 IL App (1st) 100310, ¶ 103.



                                                     -4-
¶ 24        In this case, defendant does not contend that the trial court erred in applying the three-step
       procedure. Rather, he maintains that, once the trial court found a Batson violation as to juror
       21, it failed to apply the proper remedy.
¶ 25        In Batson, the Supreme Court commented on the possible remedies for the racially
       discriminatory use of a peremptory challenge. In light of the variety of jury selection practices
       followed by various state and federal courts, the Court expressed no view on whether, upon a
       finding of purposeful discrimination, the trial court should discharge the venire and select a
       jury from a new panel not previously associated with the case or disallow the peremptory
       challenge and resume selection with the improperly challenged juror reinstated on the venire.
       Batson, 476 U.S. at 99 n.24. Thus, the Court recognized two possible remedies for a Batson
       violation: seating the juror who was improperly challenged or discharging the venire and
       starting jury selection anew with another venire. However, the Court did not state a preference
       for either remedy or discuss under what circumstances a particular remedy might be
       appropriate.
¶ 26        Our research has found no Illinois case that has conclusively discussed the appropriate
       remedy for a Batson violation or expressed a preference for either of the remedial alternatives
       identified in Batson. However, there are two Illinois cases that briefly mention remedies for a
       Batson violation.
¶ 27        In Hunt v. Harrison, 303 Ill. App. 3d 54 (1999), the court addressed the issue of whether
       dismissal of a plaintiff’s case for a violation of Batson was a proper remedy. In holding that it
       was not, the court cited Batson. Hunt, 303 Ill. App. 3d at 56 (citing Batson, 476 U.S. at 99
       n.24). More importantly, the court’s review of cases both in and out of Illinois revealed that,
       where a Batson violation is found, courts apply one of the two remedies identified in Batson.
       Hunt, 303 Ill. App. 3d at 56. But see Symposium: Batson at Twenty-Five: Perspectives on the
       Landmark, Reflections on Its Legacy, 97 Iowa L. Rev. 1613, 1617-26 (2012) (noting that some
       state courts have read Batson to identify the only two possible remedies, while other state
       courts, interpreting Batson as setting forth only two examples of possible remedies, have
       applied alternative remedies). The Hunt court did not address the issue of which of the two
       remedies identified in Batson, if either, is preferred.
¶ 28        In People v. Rivera, 307 Ill. App. 3d 821 (1999), the court held that the defendant’s
       peremptory challenge violated Batson. Rivera, 307 Ill. App. 3d at 831-32. In so holding, the
       court noted, without expressing any preference for a particular remedy, that the impaneling of
       the challenged juror was an appropriate remedy in “[that] case.” Rivera, 307 Ill. App. 3d at 832
       (citing Batson, 476 U.S. at 99 n.24).
¶ 29        Although defendant relies on Rivera in contending that the trial court here was required to
       seat juror 21, Rivera does not support that contention. Rather, Rivera merely recognized that
       seating a juror is one “possible remedy.” Rivera, 307 Ill. App. 3d at 832. The court in Rivera
       never suggested that seating a juror is the only remedy. Thus, Rivera does not stand for the
       proposition that a court must always remedy a Batson violation by seating the juror.
¶ 30        Because the law recognizes that there are at least two possible remedies, either seating the
       juror or discharging the entire venire, depending on the jury selection practice being followed,
       it is necessarily a matter of discretion as to which remedy should be applied. See State v.
       Sessions, 342 P.3d 738, 744 (Utah 2014) (Batson remedy is matter of discretion under the
       circumstances of the particular case); State v. Nelson, 85 So. 3d 21, 33-34 (La. 2012) (noting
       that the majority of courts have delegated the Batson remedy to the discretion of the trial

                                                    -5-
       court); see also Koo v. McBride, 124 F.3d 869, 873 (7th Cir. 1997) (Batson remedy is a matter
       upon which courts are accorded significant latitude). An abuse of discretion occurs only when
       the trial court’s decision is arbitrary, fanciful, or unreasonable to the degree that no reasonable
       person would agree with it. People v. Rivera, 2013 IL 112467, ¶ 37. Thus, the issue here is
       whether, under the particular circumstances, the trial court abused its discretion in denying
       defendant the remedy of seating juror 21. It did not.
¶ 31       The record shows that juror 21 remained with the venire in the courtroom while the trial
       court conducted the Batson hearing in chambers. After hearing the State’s explanation for
       challenging juror 21, but before ruling on the ultimate issue of whether defendant had proved
       purposeful discrimination, the court excused juror 21. Defendant, however, did not object to
       the court’s doing so.1 Nor did defendant request that juror 21 be seated in the event that the
       court found a Batson violation. Instead, defendant waited until the following day to move for
       juror 21 to be seated. By that time, however, juror 21 had been excused for more than 12 hours.
       Thus, there was a significant risk that she had been exposed to information related to the case
       or had discussed the case. That alone was a proper reason for the court to refuse to seat juror
       21. Further, having excused juror 21 and the entire venire without objection, the court had
       opted to start jury selection all over with a new venire. Under the circumstances, the court’s
       refusal to seat juror 21 was not arbitrary, fanciful, or unreasonable. Thus, the court did not
       abuse its discretion in denying defendant’s motion to seat juror 21.2
¶ 32       Defendant contends that there was no manifest need for the trial court to declare a mistrial
       and discharge the venire. That contention misses the mark, however, as manifest necessity
       applies only in the context of whether a mistrial implicates double jeopardy.
¶ 33       The well-established rule is that jeopardy does not attach until the entire jury is impaneled
       and sworn. People v. Palen, 2016 IL App (4th) 140228, ¶¶ 39-52 (citing Martinez v. Illinois,
       572 U.S. ___, ___, 134 S. Ct. 2070, 2072 (2014)); People v. Dahlberg, 355 Ill. App. 3d 308,
       312 (2005). If jeopardy did not attach, then it is unnecessary to reach the issue of whether
       manifest necessity required declaring a mistrial. Palen, 2016 IL App (4th) 140228, ¶ 52. Here,
       because the jury had not been impaneled and sworn, and thus jeopardy had not yet attached, the
       issue of manifest necessity had not materialized.
¶ 34       We next address the sentencing issues. Defendant contends that the trial court abused its
       discretion in entering judgment on the intentional murder, as opposed to the felony murder,
       conviction. Because the court was obligated to impose judgment on the more serious version of
       the offense, it had no discretion to do otherwise.
¶ 35       A defendant cannot be convicted of more than one murder arising out of the same physical
       act. People v. Pitsonbarger, 142 Ill. 2d 353, 377 (1990). When multiple murder convictions
       have been entered for the same act, the less culpable convictions must be vacated.

           1
             The State asserts that defendant forfeited appellate review of this issue because he failed to object
       when the trial court excused juror 21. Although defendant did not object when the court excused juror
       21, it is arguable whether he forfeited the issue, as he moved to have juror 21 seated before jury
       selection began the following morning. Nonetheless, even if defendant forfeited the issue, it is
       reviewable under the plain-error doctrine, as discrimination during jury selection raises a serious
       question as to the fairness of the proceeding. See People v. Blackwell, 164 Ill. 2d 67, 74-75 (1995).
           2
             Although we recognize that seating an improperly challenged juror is a possible remedy under
       Batson, we offer no opinion as to what circumstances would make that remedy appropriate.

                                                       -6-
       Pitsonbarger, 142 Ill. 2d at 377. When a defendant is charged with intentional, knowing, and
       felony murder arising out of the death of one victim, there can be only one murder conviction.
       Pitsonbarger, 142 Ill. 2d at 377-78. More importantly, because intentional murder involves the
       most culpable mental state, the court must enter judgment on the intentional murder conviction
       and vacate the less culpable knowing and felony murder convictions. Pitsonbarger, 142 Ill. 2d
       at 378.
¶ 36        Applying Pitsonbarger here, once the jury returned verdicts on intentional and felony
       murder, the trial court was obligated to enter judgment on only the more culpable intentional
       murder conviction and vacate the less serious felony murder conviction. Because the court had
       no discretion to do otherwise, it did not abuse its discretion.
¶ 37        Defendant relies on People v. Cooper, 194 Ill. 2d 419 (2000), in arguing that, although
       there are three theories of first-degree murder, it is a single offense, and thus Pitsonbarger does
       not control. In Cooper, the issue was whether the defendant, who murdered one victim, could
       be retried for felony murder after his conviction of knowing murder was reversed. In holding
       that a retrial on a separate theory of first-degree murder was barred by the right against double
       jeopardy, the supreme court explained that, regardless of the particular theory, first-degree
       murder is one crime for purposes of double jeopardy. Cooper, 194 Ill. 2d at 428-29.
       Accordingly, the reasoning in Cooper does not impact the rule in Pitsonbarger that a court
       must enter judgment on the most serious version of first-degree murder. Thus, Cooper does not
       support defendant’s position.
¶ 38        We note that defendant alternatively asserts that his sentence for first-degree murder
       should be reduced from 30 years’ to 20 years’ imprisonment. He does so, however, in a single
       sentence at the end of his argument. The failure to cite any authority or articulate an argument
       constitutes a forfeiture of the issue. See People v. Oglesby, 2016 IL App (1st) 141477, ¶ 205
       (citing Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013)). Forfeiture aside, our review of the
       sentencing shows that the trial court considered all of the applicable mitigating factors,
       including defendant’s mental health, and did not abuse its discretion in arriving at the 30-year
       prison sentence for murder.

¶ 39                                       III. CONCLUSION
¶ 40       For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.
       As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs
       for this appeal. 55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill. 2d 166,
       178 (1978).

¶ 41      Affirmed.




                                                    -7-